DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  TILLMAN CHRISTOPHER MOORE,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1248

                           [August 19, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd;
L.T. Case No. 50-2008-CF-002997-AXXX-MB.

  Tillman Christopher Moore, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, WARNER and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.